Citation Nr: 1021869	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-31 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 
1976.  The appellant in this matter is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which granted service connection for 
cause of death, service connection for mesothelioma, diabetes 
mellitus type II, special monthly compensation based on aid 
and attendance, and basic eligibility to Dependents' 
Educational Assistance.  

The rating decision also granted the appellant Dependency and 
Indemnity Compensation (DIC) effective December 4, 2006.  The 
appellant was denied entitlement to accrued benefits as the 
Veteran's entitled VA compensation would have been withheld 
due to his receipt of military retirement pay being greater 
than the VA compensation rate payable.


FINDING OF FACT

In a statement received by the Board in May 2010, the 
appellant wrote that she wished to withdraw her appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met. 38 U.S.C.A. 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn in writing by an appellant or an 
appellant's representative at any time before a Board 
decision.  38 C.F.R. § 20.204.  In a written statement 
received at the Board dated May 25, 2010, the appellant 
stated she wished to withdraw her appeal. 

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


